Citation Nr: 1144445	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for a disability manifested by right hand numbness.

3.  Entitlement to an initial evaluation in excess of 30 percent for right humerus fracture.

4.  Entitlement to a compensable initial evaluation for hypethesia right side of face.

5.  Entitlement to a compensable initial evaluation for residuals of mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of entitlement to an initial evaluation in excess of 30 percent for right humerus fracture and to compensable initial evaluations for hypethesia right side of face and residuals of mandible fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the May 2011 hearing, prior to the promulgation of a decision in the appeal, the appellant submitted statement in which he withdrew his appeal on the issues of service connection for disabilities manifested by dizziness and right hand numbness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issues of service connection for disabilities manifested by dizziness and right hand numbness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At his May 2011 hearing, the Veteran indicated that he wished to withdraw his claims of service connection for dizziness and right hand numbness.  Hence, the appellant has withdrawn his appeal as to these issues and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed without prejudice.


ORDER

The appeal on the issue of service connection for a disability manifested by dizziness is dismissed.

The appeal on the issue of service connection for a disability manifested by right hand numbness is dismissed.


REMAND

Right Humerus Fracture

The record contains an October 2007 statement from a private physician that refers to restrictions continuing for four months after surgery.  This implies that this private physician anticipated the Veteran would be undergoing surgery sometime after the date of the letter.  The evidence of record currently does not include records from such surgery.  Therefore the Veteran should be contacted to clarify whether he did in fact undergo shoulder surgery during the pendency of this appeal.  If so, he should be requested to provide information regarding this procedure along with any necessary authorization to enable VA to obtain these records.

Additionally, the Veteran underwent a VA medical examination in conjunction with this claim in August 2006, more than five years ago.  At that time, he complained of limitation of motion, pain, and weakness with use of his shoulder.  Upon physical examination, the examiner found restriction with respect to range of motion and strength of the right shoulder, probably associated with pain.  The examiner also found objective evidence of pain when the shoulder was excessively manipulated.  With regard to the Veteran's complaints of limitations to his employment, the examiner noted that it was rather unusual that the Veteran had been able to continue these activities despite the prominent anatomic discrepancies of the joint found.  

At his May 2011 hearing, the Veteran stated that he was let go from his general maintenance job because of his right shoulder disability.  Specifically, he was no longer able to "do the job one hundred percent" as he could no longer perform certain tasks such as hammering.  He further stated that his right shoulder pain made him unable to properly hold a steering wheel, swing his arms while he walks, reach, pick things up, swim, or have sex.  He also reported an increase in pain in the morning and in cold weather.  The additional symptoms described, particularly as they relate to the Veteran's employment, as sufficient to suggest a worsening of this condition and to necessitate a new examination.  

Also during his hearing, the Veteran stated that he did not always understand the doctors because English is not his first language.  Therefore, the examiner is asked to be mindful of this when eliciting the Veteran's current symptoms.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the Veteran related his current unemployment to his right humerus fracture, the issue of employability is raised and so the examiner is asked to provide an opinion on this issue as well.

Hypethesia- Right Side of Face

The Veteran underwent a VA examination for this disability in September 2006.  At that time, the Veteran reported a sensation of light pressure on the right side of his face, but there was hardly any tingling or numbness.  Physical examination found minimally reduced facial sensations.  

At his May 2011 hearing, the Veteran endorsed numbness on the right side of his face, and also reported pain with eating, tingling in the morning, and twitching if he spoke for a long period of time.  He further reported that his face seemed asymmetrical in the mornings.  Specifically that the right side of his face had a slumped appearance.  These symptoms are more severe than those recorded in the September 2006 examination report, indicating a possible worsening of his symptoms.  Therefore an examination is necessary to determine his current symptoms.  As the Veteran implied during the hearing that his facial "slumping" was worse in the morning, he is encouraged to bring photograph(s) of his early morning symptoms when he reports for this examination.

Additionally, as the issue of unemployability has been raised within the context of the right humerus fracture, this examiner is also asked to comment on the effect this disability has on the Veteran's employability.

Residuals of Mandible Fracture

The Veteran was afforded an examination to evaluate the residuals of his mandible fracture in September 2006.  He was able to fully open his jaw, although a click was noted.  

At his May 2011 hearing, the Veteran stated he could not fully open his jaw.  This suggests a worsening of his symptoms, and therefore an examination is required to determine the current symptoms, including limitation of motion of the temporomandibular articulation.  The Board is also mindful of the Veteran's complaints of pain and asks the examiner to portray the effects of the pain on function in accordance with 38 C.F.R. §§  4.40 and 4.59.  

Again, as the issue of unemployability has been raised within the context of the right humerus fracture, this examiner is also asked to comment on the effect this disability has on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide information, and, if necessary, authorization, so that VA may obtain any additional evidence pertinent to this claim, including medical records related to a right shoulder surgery, which was referred to in the private physician's statement dated October 2007.  All records obtained pursuant to this request must be included in the Veteran's claims file.  Any negative search must be noted in the record and communicated to the Veteran. 

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his right humerus fracture disability.  The claims folder must be made available to and reviewed by the examiner.  

Specifically, the examiner should make express findings as to the following:

a.  any limitation of motion of the Veteran's arm.

b.  objective evidence of pain such as facial expression, wincing, etc. on pressure or manipulation.

c.  the presence of muscle spasms and/or crepitation.

d.  additional functional limitation (including limitation of motion and weakness) due to pain on use, pain with repetition, or during flare-ups.  The examiner should, to the extent possible, express any such additional functional limitation in terms of degrees of motion lost, and should indicate the primary cause of such additional loss (i.e., pain, weakness, etc.).  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups and should indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.

e.  any additional symptoms noted.

f.  the effect that this disability has on the Veteran's employability.  If an effect is noted, the examiner is asked to opine whether this disability, alone or in concert with his other service connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation. 

All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report. The report should set forth all objective findings regarding his right humerus fracture disability.

The examiner is also asked to be mindful that English is not the Veteran's primary language and should seek affirmation when necessary to ensure that his subjective complaints are appropriately recorded. 

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his hypethesia or the right side of his face.  The Veteran should be instructed that he may bring photograph(s) of his early morning symptoms, particularly of the reported early morning asymmetry ("slumping"), when he reports for this examination.  The claims folder must be made available to and reviewed by the examiner.  

Specifically, the examiner should make express findings on the following:

a.  the relative loss of innervations of the facial muscles, loss of sensation, numbness, and/or tingling. 

b.  any other symptoms noted.  If the Veteran submits photographs, the examiner is also asked to comment on any additional symptoms shown in those photographs.

c.  the effect that this disability has on the Veteran's employability.  If an effect is noted, the examiner is asked to opine whether this disability, alone or in concert with his other service connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation. 

All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report. The report should set forth all objective findings regarding the hypethesia or the right side of his face.

The examiner is also asked to be mindful that English is not the Veteran's primary language and should seek affirmation when necessary to ensure that his subjective complaints are appropriately recorded. 

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his residuals of mandible fracture.  The claims folder must be made available to and reviewed by the examiner.  

Specifically, the examiner should make express findings on the following:

a.  any limitation of motion of the Veteran's temporomandibular articulation, including inter-incisal range and range of lateral excursion. 

b.  objective evidence of pain such as facial expression, wincing, etc. on pressure or manipulation.

c.  the presence of muscle spasms and/or crepitation.

d.  additional functional limitation (including limitation of motion and weakness) due to pain on use or during flare-ups.  The examiner should, to the extent possible, express any such additional functional limitation in terms of degrees of motion lost, and should indicate the primary cause of such additional loss (i.e., pain, weakness, etc.).  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups.  Then, based on such information, the examiner should indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.

e.  any additional symptoms noted.

f.  the effect that this disability has on the Veteran's employability.  If an effect is noted, the examiner is asked to opine whether this disability, alone or in concert with his other service connected disabilities, prevents the Veteran from securing and following a substantially gainful occupation. 

All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report. The report should set forth all objective findings regarding his residuals of mandible fracture.  

The examiner is also asked to be mindful that English is not the Veteran's primary language and should seek affirmation when necessary to ensure that his subjective complaints are appropriately recorded. 

5.  After the above development has been completed, readjudicate the claims on appeal. If any of the benefits sought are denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


